IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42762

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 616
                                                )
       Plaintiff-Respondent,                    )   Filed: September 4, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DILLEN JAMES ENDRES,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order dismissing Idaho        Criminal   Rule    35   motion   for   reduction   of
       sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Dillen James Endres pled guilty to two counts of aggravated assault with an enhancement
for the use of a firearm, Idaho Code §§ 18-901(a), 19-2520, 18-905(1)(b); second degree arson,
I.C. § 18-803; and burglary, I.C. § 18-1401. The district court imposed concurrent unified
sentences of sixteen years, with eight years determinate, for each count of aggravated assault;
three years determinate for second degree arson; and five years, with three years determinate, for
burglary. Endres filed an Idaho Criminal Rule 35 motion. The district court issued a notice of
intent to dismiss, allowing Endres time to provide additional information in support of his



                                                1
motion. Endres failed to file any additional information, and thus the district court dismissed the
Rule 35 motion. Endres appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Endres’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order dismissing Endres’s Rule 35 motion is affirmed.




                                                2